Citation Nr: 1439296	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-09 985	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel



INTRODUCTION

The appellant served on active duty for training with a reserve component from January 30 to February 27, 1986, and on active duty in the United States Coast Guard from March 1987 to February 1988.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from August and November 2009 rating decisions of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was scheduled to present testimony before a Veterans Law Judge (VLJ) on August 2014.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the appellant failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).


FINDINGS OF FACT

1.  The appellant had a diagnosed personality disorder in service.

2.  A current bipolar disorder is not related to the appellant's military service.


CONCLUSION OF LAW

The appellant does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the appellant during the course of the claim.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional relevant treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The appellant originally claimed service connection for a bipolar disorder with personality disorder and dissociative episodes with psychotic tendencies.  See June 2009 claim.  Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Additionally, it should be noted that, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, this disability has been broadened to include any acquired psychiatric disorder.

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although the appellant has been diagnosed with other psychiatric conditions in the intervening years between service and his claim, only those shown during the claims period satisfy the current diagnosis requirement.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  During the pendency of the claim, the appellant underwent an October 2009 VA psychiatric examination, which resulted in a diagnosis of a bipolar disorder with psychotic features, polysubstance dependence, and a personality disorder.  As noted above, a personality disorder is not a disease or injury for which compensation may be paid.  38 C.F.R. § 3.303(c).  Nevertheless, the current disability requirement is satisfied with regard to the bipolar disorder.

The appellant's service treatment records do not show any diagnosis of or treatment for bipolar disorder.  No psychiatric abnormality was noted on the appellant's February 1988 separation examination.  In his lay statements, the appellant has argued that his current psychiatric symptoms were caused or aggravated by harassment and emotional abuse at the hands of his chief.  See e.g., March 2011 VA Form 9.  The record does not reflect any corroborating evidence of this assertion.  Indeed, in his June 1991 letter requesting a change in the character of his discharge, the appellant maintained that his in-service difficulties were related to the myriad of marital problems he had been having at the time and difficulties with another service member, T.B., involving the appellant's car.  In this June 1991 letter, the appellant made no mention of difficulties with a supervisor.  Instead, the appellant's marital problems were documented in his December 1987 medical record and a note in the appellant's service personnel file from fellow service member, M.C., indicates four months of difficulties M.C. had obtaining the title for a car he had bought from the appellant.  The first mention of this claimed harassment and emotional abuse at the hands of a chief was the appellant's June 2009 statement submitted in conjunction with his claim for service connection.  To date, this alleged harassment and emotional abuse by his chief has not been implicated in the appellant's current psychiatric disability by any healthcare provider.  

The appellant's service treatment records show that he was discharged for a personality disorder.  Specifically a December 1987 medical record notes that the appellant was sent for evaluation due to erratic behavior, marginal performance, marital difficulties, and excess debts.  This is supported by the record.  Another December 1987 treatment record shows that the appellant was treated for a hand injury after punching a wall and a December 1987 court memorandum notes that in November 1987 the appellant set off a fire alarm in the barracks by holding a lighter to the detector in his room.  His October 1987 performance evaluation form shows mediocre scores.  Additionally, the record includes copies of multiple checks the appellant wrote on a closed account in August 1987.  A November 1987 personnel record shows that the appellant was counseled regarding his failure to pay debts.

The appellant also had made statements suggesting suicidal ideation, which he denied during the December 1987 evaluation session.  He did, however, report a pre-service suicide attempt approximately one year earlier where he had overdosed on medications due to problems with his wife.  He did not follow up with psychiatric treatment.  The December 1987 psychiatrist diagnosed the appellant with "Personality Disorder, not otherwise specified (immature, self-defeating and impulsive)" and recommended discharge.  The appellant has argued that this finding was a misdiagnosis of an acquired psychiatric disability.  See June 2009 statement.  As this diagnosis of personality disorder is well documented, an in-service occurrence of psychiatric-type symptoms is shown.

A salient question is whether the record contains medical nexus evidence establishing a connection between the in-service problems, including the diagnosis of a personality disorder, and the appellant's current bipolar disorder.  To this end, the October 2009 VA examiner again diagnosed the appellant with a personality disorder.  The examiner also found that it was not likely that the appellant's psychiatric problems were related to his military service.  While this examiner noted that it was plausible that the appellant's service aggravated an as yet undiagnosed mental disorder, he did not offer a positive opinion of aggravation.  The record does not contain a positive medical nexus opinion.  Likewise, there is no medical evidence suggesting that the appellant's in-service diagnosis of personality disorder was a misdiagnosis.

The appellant himself believes his acquired psychiatric disorder is due to his military service.  In this regard, the Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and is complicated by the presence of a personality disorder and the complexities of making a psychiatric diagnosis.  As such, the appellant is not competent to address etiology in the present case.  The lay evidence cannot establish a nexus between a bipolar disorder and the appellant's military service.  Therefore, service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for an acquired psychiatric disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


